Missouri Court of Appeals

Western District

STEELHEAD TOWNHOMES, L.L.C.,
ET AL., WD78422

Respondents, OPINION FILED:
v. i September 6, 2016
CLEARWATER 2008 NOTE PROGRAM,
LLC, ET AL.,

Appellants.

 

)

Appeal from the Circuit Court of Cass County, Missouri
The Honorable William B. Collins, Judge

Before Division Four: Mark D. Pfeiffer, Chief Judge Presiding,
J ames Edward Welsh, and Edward R. Ardini, Jr., Judges

Clearwater 2008 Note Program, LLC, appeals from the circuit court’s judgment awarding
Steelhead Townhomes, LLC, $650,000 on its claims for breach of fiduciary duty and unjust
enrichment Clearwater contends that the circuit court erred (l) in entering judgment for
Steelhead on its claim for breach of fiduciary duties because, as a lender, Clearwater owed no
fiduciary duties to Steelhead as a borrower; (2) in entering judgment for Steelhead on its claim
for unjust enrichment because an express contract between the two parties precluded recovery on

a claim of unjust enrichment; and (3) in failing to find that Steelhead had breached its contract

 

 

with Clearwater, entitling Clearwater to a judgment against Steelhead and its guarantors jointly
and severally for $304,890.51, plus interest and attorney_fees.

As filed in the circuit court, this case involved a 33-count first amended petition and an
eight-count first amended counterclaim Some of the counts were disposed of by the circuit
court’s judgment, by prior dismissals, or by summary judgment. A few of the counts Steelhead
acknowledged were moot and abandoned them on the record before the circuit court at trial. But,
a few counts of Steelhead’s first amended petition appear to not have been disposed of by the
circuit court or abandoned by Steelhead before the circuit court.

lndeed, after Clearwater filed its appeal, we advised Clearwater that it appeared that the
circuit court’s judgment was not final because the circuit court’s judgment may not have
disposed of all claims or parties to the action. Clearwater filed joint suggestions with Steelhead
in support of the appeal, and Clearwater provided additional briefing on this issue in its
appellant’s brief. Clearwater asserted that it had jointly stipulated with Steelhead that “under
Rule 81.12(f) that any claims or counterclaims not expressly addressed by the trial court’s
judgment of December 3, 2014, Steelhead’s voluntary dismissals dated December 30, 2011, and
January 17, 2014, or the summary judgment in favor of Respondent South and Associates dated
May 6, 2013, were or hereby abandoned.” Further, they claimed that every one of Steelhead’s
claims and Clearwater’s counterclaims were disposed of by the circuit court’S judgment, prior
dismissals, summary judgment, or by abandonment Finally, they claimed tliat, if this court
decided that the judgment was not final because of a failure to dispose of all claims, it would be a
poor use of judicial economy because “[i]t would create an unnecessary burden and expense on

the parties, this Court, and the trial court” and because “[t]he parties would have to go back to

 

 

 

 

 

the trial couit, have the trial court enter a new judgment only changed by expressly denying the
abandoned claims, [and] re-appeal.”

Thus, before we can even address the merits of this appeal, we have a duty to determine
whether we have jurisdiction to review the appeal. Gerken v. Missouri Dep’l of Soc. Servs. , 415
S.W.3d 734, 737 (Mo. App. 2013). “‘A prerequisite to appellate review is that there be a final
judgment.”’ Gz'bson v. Brewer, 952 S.W.2d 239, 244 (Mo. banc 1997) (citation omitted). In the
absence of a final judgment, this court does not acquire jurisdiction to review Clearwater’s
claims. Avidan v. Transit Cas. Co., 20 S.W.3d 521, 523 (Mo. banc 2000). A judgment is final
when it disposes of all the issues with regard to all of the parties in the case and leaves nothing
for future determinationl Ia’. “Any judgment as to fewer than all claims or all parties does not
end the action, which makes it subject to the trial court’s revision at any time until final
judgment.” Tz'tle Parz‘ners Agency, LLC v. Dorsey, 308 S.W.3d 308, 310 (Mo. App. 2010). “‘If`
the trial court does not either resolve all the issues as to all parties or expressly designate “there

is no reason for delay,” the appeal must be dismissed.”’ Davz`s v. St. Luke is Home Health Care,

200 s.W.3d 592, 594 (MO. App. 2006) (quoring Daw's v. Howe, 144 s.W.3d 899, 902 (Mo. App.

2004)).

 

lThe only exception to this general rule is found in Rule 74.01(b), which says:

When more than one claim for relief is presented in an action, whether as a claim,
counterclaim, cross-claim, or third-party claim, or when multiple parties are involved, the court
may enter a judgment as to one or more but fewer than all of the claims or parties only upon an
express determination that there is no just reason for delay. In the absence of such determination,
any order or other form of decision, however designated, that adjudicates fewer than all the claims
or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of
the claims or parties, and the order or other form of decision is subject to revision at any time
before the entry of judgment adjudicating all the claims and the rights and liabilities of all the
parties

 

 

 

 

In the case at bar, looking at the circuit court’s judgment, the dismissals of certain counts
by the parties, the circuit court’s grant of summary judgment in regard to certain counts, and
Steelhead’s abandonment at trial of some of its counts because of mootness, it appears that the
circuit court did not resolve Steelhead’s counts in its first amended petition for promissory
estoppel, prior material breach, unclean hands, negligent and malicious breach of contract
against Clearwater, negligent misrepresentation against Clearwater, and equitable estoppel2

Clearwater asserts that, because the parties in their joint suggestions as to why the appeal
should not be dismissed stipulated under Rule 81 .12(f) that it had abandoned any claims or
counterclaims not expressly addressed by the circuit court’s judgment, by Steelhead’s voluntary
dismissals, or by the circuit court’s grant of summary judgment, this court must take the
stipulation as a conclusive addition to the record. Given that stipulation, Clearwater argues that
the circuit court’s judgment is “conclusively final.” Rule 81.12(f), however, has no bearing on
the finality of a judgment Rule 81.12(f) merely allows the parties to stipulate and correct the
record on appeal if anything is omitted from the record on appeal. Nothing within Rule 81 . 12(f)
gives the parties the authority to stipulate as to the finality of a judgment Indeed, as previously
noted, Rule 74.01(b) is very clear that only the circuit court may certify for appeal a judgment on
one or more but fewer than all of the claims in a case but only when the circuit court makes an
express determination that there is no just reason for delay. The circuit court made no Such

determination in this case.

 

sz listing the undisposed counts we do not assume that all are recognized causes of action. Plaintiffs,
however, may attempt to set forth a claim for a hitherto unknown cause of action in an attempt to have the court
recognize it. It would be the circuit court’s obligation, in the first instance, to recognize or reject the proffered
claim.

 

 

 

 

Clearwater also relies on Unnerstall Contracting Company v. Cily of Salem, 962 S.W.2d
l, 5-6 (Mo. App. 1997), and Murray v. Ray, 862 S.W.2d 931, 932 n.l (Mo. App. 1993), for the
contention that a judgment does not have to address any abandoned claims. In these cases,
however, the appellate courts found that the record made before the circuit court established that
the parties had abandoned their claims, The appellate courts, therefore, concluded that the
judgments entered by the circuit courts were final and appealable even though the circuit courts’
judgments did not mention the abandoned claims. In this case, the record before the circuit court
makes it clear that Steelhead abandoned its claims of declaratory judgment, fraud in the
inducement, declaratory judgment action-fraud, prima facie tort, indemnification, accounting,
estoppel to enforce deed of trust, and rescission. The record, however, is equally clear that
Steelhead had not abandoned its claims of promissory estoppel, prior material breach, unclean
hands, negligent and malicious breach of contract against Clearwater, negligent
misrepresentation against Clearwater, and equitable estoppel3

Clearwater also argues that holding the judgment to be non-final because of` a failure to
dispose of all claims would be a poor use of judicial economy because “[i]t would create an
unnecessary burden and expense on the parties, this Court, and the trial court” and because “[t]he
parties would have to go back to the trial court, have the trial court enter a new judgment only
changed by expressly denying the abandoned claims, [and] re-appeal.” A judgment entered as to
fewer than all claims, however, does not end an action and is subject to revision by the circuit
court any time until final judgment Title Partners Agency, 308 S.W.3d at 310. Engaging in
piecemeal appeals and redundant reviews would be “antithctical to judicial economy.” Gerken,
415 S.W.3d at 738. “[P]iecemeal appeals are oppressive and costly, and . . . optimal appellate

 

3See note 2.

 

 

 

review is achieved by allowing appeals only after the entire action is resolved in the trial court.”
Id. (quoting Davz`s v. St. Luke ’s Home Health Care, 200 S.W.3d at 594 n. l).

“If a judgment ‘disposes of fewer than all of the issues and remedies as to a single claim,
it is not an appealable judgment.”’ Gerken, 415 S.W.3d at 739 (citation and emphasis omitted).
“‘A judgment that fails to dispose of all remedies asserted as to the same legal rights, leaving
some legal rights open for future adjudication, is not a final judgment under Rule 74.01(b).”’ Id.
(citation omitted). A final judgment is a sine qua non to jurisdiction in the appellate court, No
stipulation in this court can provide an essential prerequisite to jurisdiction here.

Because the circuit court has not resolved all of the issues as to all of the parties in this

case or certified the case for appeal, we dismiss the appeal.

/s/ JAMES EDWARD WELSH
J ames Edward Welsh, Judge

All concur.